



Exhibit 10.2.5


20[ ] NAMED EXECUTIVE OFFICER STOCK RESTRICTION AGREEMENT


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. NEITHER THE SECURITIES AND EXCHANGE
COMMISSION
NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES
OR PASSED
ON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.
            
This 20[ ] Named Executive Officer Stock Restriction Agreement (the “Agreement”)
is made as of the __th day of February, 20[__] (the “Agreement Date”), by and
between CBL & ASSOCIATES PROPERTIES, INC., a Delaware corporation (the
“Company”), and ____________ [NEO] (the “Employee”).


WHEREAS, Employee is employed by CBL & Associates Management, Inc. (the “CBL
Management Company”, an affiliate of the Company;


WHEREAS, pursuant to the Stock Incentive Plan (as hereinafter defined) and
subject to the terms of this Agreement, the Company desires to grant to the
Employee __________ shares of Common Stock, par value $.01 per share (the
“Common Stock”), of the Company.


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:


The Employee’s date of receipt of the Stock Award set forth in this Agreement
shall be and is February __, 20[__] (the “Receipt Date”).


1.    Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the CBL & Associates
Properties, Inc. 2012 Stock Incentive Plan (the “Stock Incentive Plan”) as may
be hereafter amended. The terms and provisions of the Stock Incentive Plan are
incorporated herein and in the event of any conflict or inconsistency between
the terms and provisions of the Stock Incentive Plan and the terms and
provisions of this Agreement, the terms and provisions of the Stock Incentive
Plan shall govern and control. Specifically, but without limitation, the
granting of the Stock Awards under this Agreement and any and all issuances of
shares of Common Stock for Stock Awards pursuant to this Agreement shall be
subject to the terms and provisions of the Stock Incentive Plan including but
not limited to any term in the Stock Incentive Plan providing a maximum
limitation on the number of shares of Common Stock that may be subject to the
Stock Awards granted to the Employee pursuant to this Agreement in any calendar
year.


2.    Grant of Common Stock. Subject to the terms and conditions of this
Agreement, the Company hereby grants to the Employee all right, title and
interest in _________ shares of Common Stock (the “Stock Award”).


3.    Vesting. As used in this Agreement, the term “vest” or “vesting” shall
mean the immediate, non-forfeitable, fixed right of present or future enjoyment
of the Common Stock pursuant to the Stock Award. Twenty percent (20%) of the
Stock Award shall be vested immediately on issuance. The balance of the Stock
Award, subject to the terms, conditions and limitations contained herein
(including but not limited to the provisions of Paragraph 4 below), shall vest
in accordance with the following installments: twenty-five percent (25%) of the
balance on the first anniversary of the Agreement Date hereof, and an additional
twenty-five percent (25%) of the balance on each of the succeeding three (3)
anniversaries of the Date hereof (the “Vesting Period”); provided that, with
respect to each such installment, the Employee has remained in continuous
employment with the CBL Management Company from the Agreement Date through the
date





--------------------------------------------------------------------------------





such installment is designated to vest. Notwithstanding any provision herein to
the contrary, on a “Change of Control”, the portion of the Stock Award that is
non-vested on the date of such event shall immediately, on the date of such
event, thereupon vest in the Employee.


4.    Termination of Employment.     (a) General. Except as set forth in
Paragraph 4(b) below, if the Employee’s employment with the CBL Management
Company terminates for any reason, any non-vested portion of the Stock Award
shall thereupon be forfeited and returned to the Company and the Employee shall
have no further right, title and/or interest in the non-vested portion of the
shares of Common Stock subject to the Stock Award.


(b)    Death or Disability. If the Employee’s employment with the CBL Management
Company terminates for reasons of the Employee’s death or disability (as defined
herein), the portion of the Stock Award that is non-vested on the date of such
termination shall immediately, on the date of such termination of employment,
thereupon vest in the Employee or his/her estate. For purposes hereof, the term
“disability” refers to the complete and permanent disability of the Employee as
defined by the Company’s health insurance plans or as otherwise defined by the
Company from time to time. The Employee acknowledges and agrees that the
determination of disability shall be within the sole, absolute and exclusive
discretion of the Company.


5.    Rights as a Shareholder. The Employee shall have all of the rights as a
shareholder with respect to any shares of Common Stock issued pursuant to the
Stock Award subject only to the transfer restrictions set forth in Paragraph 6
below and forfeiture provisions set forth above. The Employee’s rights as a
shareholder shall include the rights to receive all dividends on the Common
Stock and to exercise any voting rights attributable to the Common Stock for so
long as the Employee shall own the Common Stock but such rights shall cease as
to any non-vested portion of the shares of Common Stock subject to the Stock
Award that are forfeited pursuant to the terms of this Agreement.


6.    Non-Transferability of Stock Award. Except for any transfers that may be
required by law, including pursuant to any domestic relations order or
otherwise, no non-vested portion of the Common Stock making up the Stock Award
may be transferred by the Employee until the termination of the Vesting Period
(or immediate vesting pursuant to the provisions of Paragraph 4(b) above on
terminations of employment with the CBL Management Company for death or
disability) and any non-permitted attempted transfer by the Employee of any such
non-vested portion prior to the termination of the Vesting Period shall be null
and void. Any transferee who may receive any of such non-vested portion of the
Common Stock making up the Stock Award pursuant to a transfer required by law as
set forth above shall be subject to all the terms and provisions of this
Agreement and any termination of the employment of the Employee prior to the
termination of the Vesting Period (except for terminations of employment
pursuant to Paragraph 4(b) above on death or disability) shall cause the
forfeiture of any non-vested shares of the Common Stock making up the Stock
Award even if such shares are in the hands of a transferee.


7.    Restricted Stock Account; Uncertificated Shares. The Employee understands
and acknowledges that the shares of Common Stock issued to the Employee pursuant
to the Stock Award will be held in an uncertificated form in a restricted stock
account maintained by the Company’s stock transfer agent for the Employee until
such time as such shares of Common Stock are no longer subject to the
restrictions set forth in this Agreement. The Employee understands and
acknowledges that as the shares of Common Stock issued to the Employee pursuant
to the Stock Award shall vest during the Vesting Period and upon such vesting,
the Company shall cause such vested shares to be issued out of the above-stated
restricted stock account and delivered to an unrestricted stock account
maintained by the Company’s stock transfer agent for the Employee (with
reduction in the number of shares necessary to cover any applicable employment
taxes unless the Employee shall elect to pay such amounts in cash pursuant to
notices and procedures that the Company has instituted or shall institute) and
such vested shares shall no longer be subject to the terms and


2

--------------------------------------------------------------------------------





provisions of this Agreement. The Employee understands and acknowledges that in
the event the Employee’s employment with the Company, its Subsidiaries or
Affiliates including the CBL Management Company, is terminated at any time
during the Vesting Period, any non-vested shares of Common Stock making up the
Stock Award shall then be cancelled and/or returned to the Company and that the
Company shall be entitled to take such action on behalf of the Employee in the
form of executing such documents or instruments to authorize the cancellation of
such shares and/or return of same to the Company


8.    No Enlargement of Employee Rights. Nothing in this Agreement shall be
construed to confer upon the Employee any right to continued employment or to
restrict in any way the right of the Company or any Subsidiary or Affiliate
including the CBL Management Company to terminate the Employee’s employment at
any time.


9.    Income Tax Withholding. The Company, in its sole discretion, shall make
such provisions and take such steps as it may deem necessary or appropriate for
the withholding of all Federal, state, local and other taxes required by law to
be withheld with respect to the shares of Common Stock issued pursuant to the
Stock Award (as such shares vest or if certain tax elections are made by the
Employee, i.e., a Section 83(b) election under applicable provisions of the
Internal Revenue Code of 1986, as amended (the “Code”)) and any dividends paid
on any portion of non-vested shares of Common Stock, including, but not limited
to, the following: (i) deducting the amount of any such withholding taxes
therefrom or from any other amounts then or thereafter payable to the Employee
by the Company or any of its Subsidiaries or Affiliates including the CBL
Management Company; (ii) requiring the Employee, or the beneficiary or legal
representative of the Employee, to pay to the Company the amount required to be
withheld or to execute such documents as the Company deems necessary or
desirable to enable the Company to satisfy its withholding obligations; and/or
(iii) withholding from the shares of Common Stock otherwise payable and/or
deliverable one or more of such shares having an aggregate Fair Market Value,
determined as of the date the withholding tax obligation arises, less than or
equal to the amount of the total withholding tax obligation.


10.    Restricted Stock. The Stock Award granted hereunder is intended to be a
grant of restricted property to the Employee that is subject to a “substantial
risk of forfeiture” as defined in Section 83 of the Code.


11.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


12.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.


13.    Headings. Headings are for the convenience of the parties and are not
deemed to be part of this Agreement.


14.    Power of Attorney. The Employee, by execution of this Agreement, does
hereby appoint the Company as the Employee’s attorney-in-fact for the limited
purposes of executing any documents or instruments necessary in conjunction with
the shares of Common Stock issued to the Employee pursuant to the Stock Award
while such shares are subject to the restrictions provided by this Agreement.
The employee understands and acknowledges that the shares of Common Stock issued
to the Employee pursuant to the Stock Award may be subject to adjustment or
substitution, as determined by the Company or the Company’s Compensation
Committee, as to the number, price or kind of a share of stock or other
consideration subject to such awards or as otherwise determined by the Company
or the Company’s Compensation Committee to be equitable in the event of changes
in the outstanding stock or in the capital structure of the Company by reason of
stock dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers,


3

--------------------------------------------------------------------------------





consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the date of grant of any such award.


15.    Section 83(b) Election. By execution of this Agreement, the Employee is
acknowledging that he/she understands that he/she may make a Section 83(b)
Election with respect to the Stock Award pursuant to applicable provisions of
the Code but that such election must be made on or before the date that is
thirty (30) days from the Receipt Date set forth above.


16.    Reference to Company.     The Stock Award granted hereunder is being made
to the Employee by virtue of the Employee’s status as an employee of the CBL
Management Company. As stated above, the CBL Management Company is an affiliate
of the Company. The use of the term “Company” in this Agreement shall, unless
the context specifically states otherwise, be deemed to include both CBL &
Associates Properties, Inc. and the CBL Management Company.


17.    Prospectus.    A current prospectus describing the material terms of the
Stock Incentive Plan is available for review in the Company’s internal website
in the CBL Employee Guide in One Note under “Benefits – General Information –
Stock Incentive Plan”.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date first written above.


CBL & ASSOCIATES PROPERTIES, INC.
 
 
By:
 
 
Stephen D. Lebovitz
 
President and Chief Executive Officer
 
 
 
EMPLOYEE:
 
[NOE]



            


4